DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a valve for an inflatable device and an inflatable device having a valve, classified in A61G7/05769.
II. Claims 19-20, drawn to a method of using an inflatable device for turning and positioning a person classified in A61G7/1028.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention I only requires an inflatable product or a valve for an inflatable product. The first invention can be for any other purpose that an inflatable product would be used for such as a packaging material, a ball, an inflatable floatation device, etc. and would not be prevented from being used in a method other than a method of turning and position a person as claimed in invention II. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and/or examination burden for the patentably distinct inventions as set forth above because at least the following reason(s) apply:  Due to their mutually exclusive characteristics the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the invention are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Meghan DeMore on 4 November 2022 a provisional election was made without traverse to prosecute the invention of a valve and an inflatable product, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,561,556. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-17 are taught by the claims of US Patent No. 10,561,556 combined with the teachings of Frayne and Pharo as disclosed below.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,064,773. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-17 are taught by the claims of US Patent No. 10,064,773 combined with the teachings of Frayne and Pharo as disclosed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frayne et al. (US Patent Application Publication No. 2015/0321821 – hereinafter referred to as Frayne) in view of Pharo (US Patent No. 5,447,235).
Regarding Claim 1: Frayne discloses a valve (14 of Frayne) for an inflatable device (inflatable structure 10 of Frayne), comprising: a pocket (channel 20 of Frayne) configured to be located in a cavity of the inflatable device (see at least Figs. 17-19 of Frayne), the pocket comprising: an entrance opening to receive air from an air output (see paragraph [0067] of Frayne which discloses “a person may simply low towards the external valve opening 19 of the valve 14 to refill it”); a first layer of material (first layer 22 of Frayne) comprising at least a first aperture (see at least Fig. 17 showing opening 21 and also see paragraph [0060] which discloses “it can be seen that the internal valve opening 21 can be created in the first layer 22, the second layer 23, or both the first and second layers of the flexible film 11”), wherein the first aperture is positioned entirely within the first layer of material (see Figs. 17 and 19 which shows the aperture entirely in the first layer since no part of the circle is broken from the plane shown forming the first layer); a second layer of material comprising at least a second aperture in fluid communication with the first aperture (see at least Fig. 17 showing opening 21 and also see paragraph [0060] which discloses “it can be seen that the internal valve opening 21 can be created in the first layer 22, the second layer 23, or both (emphasis added) the first and second layers of the flexible film 11”), […]wherein the first aperture and the second aperture are in fluid communication with the entrance opening and the cavity such that airflow passes through the valve by flowing from the entrance opening into the pocket, and out of the pocket and into the cavity through at least one of the first aperture or the second aperture (see the arrangement shown in Fig. 19 as well as paragraph [0067] of Frayne which states that “a person may simply blow towards the external valve 19 of the valve 14 to refill [the inflatable structure]”.
Frayne does not explicitly disclose wherein the second aperture is positioned entirely within the second layer of material. 
Frayne does teach a plurality of embodiments which all show the aperture being entirely within the layer of material on which it is positioned. Although paragraph [0060] of Frayne’s specification discloses that “it can be seen that the internal valve opening 21 can be created in the first layer 22, the second layer 23, or both (emphasis added) the first and second layers of the flexible film 11” Frayne does not explicitly disclose the positioning of an opening which is located on the second layer. 
Pharo teaches a valve (inflating portion 30 of Pharo) for an inflatable product (inflatable packaging system 10 of Pharo) comprising first and second layers (inner layers 2 and 3 of Pharo) comprising first and second apertures respectively (38 and 38’ of Pharo). One having ordinary skill in the art at the time the invention was filed would have found it obvious to duplicate the valve openings 21 on the second layer of the valve 14 for the purpose of increasing air flow into the cavity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Regarding Claim 2: Frayne and Pharo make obvious the valve of claim 1, further comprising a first plurality of apertures in the first layer of material and a second plurality of apertures in the second layer of material (see multiple apertures in Figs. 17-18 of Frayne and also see paragraph  [0060] of Frayne’s specification discloses that “it can be seen that the internal valve opening 21 can be created in the first layer 22, the second layer 23, or both (emphasis added) the first and second layers of the flexible film 11; also see the rejection of claim 1 above which makes obvious, in view of the teachings of Pharo, the duplication of holes 21 into the second layer of flexible film 11).
Regarding Claim 3: Frayne and Pharo make obvious the valve of claim 1, wherein the first layer of material is arranged superior relative to the second layer of material (see Fig. 19 of Frayne which shows layer 122 being superior to layer 123).  
Regarding Claim 4: Frayne and Pharo make obvious the valve of claim 1, wherein the pocket is formed by a sheet of material folded to form the first and second layers of material (see paragraph [0061] of Frayne which discloses “one side of valve 14 is bounded by an internal edge portion 24 which can comprise a fold”).  
Regarding Claim 5: Frayne and Pharo make obvious the valve of claim 1, wherein the pocket is connected to one or more inner surfaces of the device adjacent the entrance opening (see at least Fig. 19 and paragraph [0093] of Frayne which discloses a method of sealing the first and second layers together).  
Regarding Claim 6: Frayne and Pharo make obvious the valve of claim 1, wherein the pocket is an L-shaped pocket comprising a first branch and a second branch extending away from each other (see annotated copy of Fig. 17 of Frayne which shows a first and second branch forming an L-shaped pocket). 

    PNG
    media_image1.png
    471
    556
    media_image1.png
    Greyscale

Regarding Claim 7: Frayne and Pharo make obvious the valve of claim 6, wherein the first branch and the second branch each have a distal end, and wherein the at least one first aperture and the at least one second aperture are located proximate one of the distal ends of the first and second branches (see Fig. 17 showing one aperture located proximate the distal end of the branch and also paragraph [0060] which teaches having a hole on each of the first and second layers; also see the rejection of claim 1 above which makes obvious the duplication of openings 21 onto the second layer of film 11 of Frayne).  
Regarding Claim 8: Frayne and Pharo make obvious the valve of claim 1, wherein the pocket is configured to be closed when there is no inward airflow into the entrance opening to prevent reverse airflow from the cavity through the entrance opening  (see paragraph [0066] of Frayne with discloses “this means that the structure of the valve 14 allows air flow 32 to temporarily open the valve without necessitating contact between the inflatable structure 10 and any inflation wand, needle, nozzle, or other similar structure. Inflation-at-a-distance is depicted in FIG. 8 wherein the valve 14 is shown being opened by the air flow 32. Once the air flow 32 has ceased, or the valve 14 is moved out of the proximity of the air flow, the first and second layers 22, 23 of flexible film 11 seal together, which keeps the air sealed in the enclosed chamber 13.”).  
Regarding Claim 9: Frayne discloses an inflatable device (inflatable structure 10 of Frayne) comprising: a top sheet (first sheet 129 of Fig. 19 of Frayne); a bottom sheet (not numbered but shown in Fig. 19 of Frayne being the bottom most layer); a cavity formed by the top sheet and the bottom sheet (see Fig. 19 of Frayne) wherein the top sheet and the bottom sheet are coupled together along a peripheral edge (see perimeter seals 15 shown in at least Fig. 7 of Frayne); a port (external valve opening 19 of Frayne) in communication with the cavity and with an exterior of the device and configured for connection to an air output for inflation of the cavity (see at least paragraph [0067] of Frayne which discloses “a person may simply blow towards the external valve opening 19 of the valve 14 to refill [the inflatable structure]”); and a valve (valve 14 of Frayne), comprising: a pocket (see channel 20 of Frayne – Fig. 19) configured to be located in the cavity of the device, (see Fig. 19 of Frayne which shows the channel positioned between the outer layers of the inflatable structure) the pocket comprising an entrance opening to receive air from the air output (opening associated with 19 of Frayne and entering into channel 20); a first layer of material (first layer 22 of Frayne) comprising at least a first aperture (21 of Frayne), wherein the first aperture is positioned entirely within the first layer of material (see at least Figs. 17-19 of Frayne which show the valve opening 21 being completely in one layer of material), a second layer of material (second layer 23 of Frayne) comprising at least a second aperture in fluid communication with the first aperture (see at least Fig. 17 showing opening 21 and also see paragraph [0060] which discloses “it can be seen that the internal valve opening 21 can be created in the first layer 22, the second layer 23, or both (emphasis added) the first and second layers of the flexible film 11”), […], wherein the first aperture and the second aperture are in fluid communication with the entrance opening and the cavity such that airflow passes through the valve by flowing from the entrance opening into the pocket, and out of the pocket and into the cavity through at least one of the first aperture or the second aperture (see the arrangement shown in Fig. 19 as well as paragraph [0067] of Frayne which states that “a person may simply blow towards the external valve 19 of the valve 14 to refill [the inflatable structure]”).  
Frayne does not explicitly disclose wherein the second aperture is positioned entirely within the second layer of material.
Frayne does teach a plurality of embodiments which all show the aperture being entirely within the layer of material on which it is positioned. Although paragraph [0060] of Frayne’s specification discloses that “it can be seen that the internal valve opening 21 can be created in the first layer 22, the second layer 23, or both (emphasis added) the first and second layers of the flexible film 11” Frayne does not explicitly disclose the positioning of an opening which is located on the second layer. 
Pharo teaches a valve (inflating portion 30 of Pharo) for an inflatable product (inflatable packaging system 10 of Pharo) comprising first and second layers (inner layers 2 and 3 of Pharo) comprising first and second apertures respectively (38 and 38’ of Pharo). One having ordinary skill in the art at the time the invention was filed would have found it obvious to duplicate the valve openings 21 on the second layer of the valve 14 for the purpose of increasing air flow into the cavity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Regarding Claim 10: Frayne and Pharo make obvious the inflatable device of claim 9, further comprising a first plurality of apertures in the first layer of material and a second plurality of apertures in the second layer of material (see Figs. 17 and 18 which show multiple openings 21 and paragraph [0060] which discloses “it can be seen that the internal valve opening 21 can be created in the first layer 22, the second layer 23, or both (emphasis added) the first and second layers of the flexible film 11”).   
Regarding Claim 11: Frayne and Pharo make obvious the inflatable device of claim 9, wherein the pocket is an L-shaped pocket comprising a first branch and a second branch extending away from each other (see annotated copy of Fig. 17 of Frayne which shows a first and second branch forming an L-shaped pocket).   
Regarding Claim 12: Frayne and Pharo make obvious the inflatable device of claim 11, wherein the first branch and the second branch each have a distal end, and wherein the at least one first aperture and the at least one second aperture are located proximate one of the distal ends of the first and second branches (see Fig. 17 showing one aperture located proximate the distal end of the branch and also paragraph [0060] which teaches having a hole on each of the first and second layers; also see the rejection of claim 9 which makes obvious the duplication of openings 21 of Frayne).  
Regarding Claim 13: Frayne and Pharo make obvious the inflatable device of claim 11, wherein the first branch of the pocket extends along a first peripheral side edge of the device and the second branch of the pocket extends along a first portion of a peripheral bottom edge of the device (see the widths of the branches shown in the annotated copy of Fig. 17 of Frayne considered to be extending along a first peripheral side edge and a bottom edge).  
Regarding Claim 14: Frayne and Pharo make obvious the inflatable device of claim 9, wherein the device further comprises: a second port (a second port 21 shown in Fig. 17 of Frayne) in communication with the cavity and with the exterior of the device (see inlet portion shown divided in two by seal line 403a in Fig. 17 of Frayne), the second port configured for connection to the air output for inflation of the cavity (see at least paragraph [0091] of Frayne which discloses “Fig. 17 illustrates an embodiment of the inflatable structure comprising two internal valve openings 21. Use of the two internal valve openings may allow for more rapid inflation”); and a second valve in communication with the second port and the cavity, wherein the second valve comprises a second pocket located within the cavity (right most half of the valve 14 considered a second valve since the right and left sides are separated by seal line 403a of Frayne).  
Regarding Claim 15: Frayne and Pharo make obvious the inflatable device of claim 9, wherein the first layer of material is arranged superior relative to the second layer of material  (see Fig. 19 of Frayne which shows layer 122 being superior to layer 123).  
Regarding Claim 16: Frayne and Pharo make obvious the inflatable device of claim 9, wherein the pocket is formed by a sheet of material folded to form the first and second layers of material (see paragraph [0061] of Frayne which discloses “one side of valve 14 is bounded by an internal edge portion 24 which can comprise a fold”).    
Regarding Claim 17: Frayne and Pharo make obvious the inflatable device of claim 9, wherein the pocket is connected to one or more inner surfaces of the device adjacent the entrance opening (see at least Fig. 19 and paragraph [0093] of Frayne which discloses a method of sealing the first and second layers together).   
Regarding Claim 18: Frayne and Pharo make obvious the inflatable device of claim 9, wherein the pocket is configured to be closed when there is no inward airflow into the entrance opening to prevent reverse airflow from the cavity through the entrance opening (see paragraph [0066] of Frayne with discloses “this means that the structure of the valve 14 allows air flow 32 to temporarily open the valve without necessitating contact between the inflatable structure 10 and any inflation wand, needle, nozzle, or other similar structure. Inflation-at-a-distance is depicted in FIG. 8 wherein the valve 14 is shown being opened by the air flow 32. Once the air flow 32 has ceased, or the valve 14 is moved out of the proximity of the air flow, the first and second layers 22, 23 of flexible film 11 seal together, which keeps the air sealed in the enclosed chamber 13.”).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619